

116 SJ 25 IS: Relating to the disapproval of the proposed sale to the Government of the United Arab Emirates of certain defense articles and services.
U.S. Senate
2019-05-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIA116th CONGRESS1st SessionS. J. RES. 25IN THE SENATE OF THE UNITED STATESMay 14, 2019Mr. Paul introduced the following joint resolution; which was read twice and referred to the Committee on Foreign RelationsJOINT RESOLUTIONRelating to the disapproval of the proposed sale to the Government of the United Arab Emirates of
			 certain defense
			 articles and services.
	
 That the issuance of a letter of offer with respect to any of the following proposed sales to the Government of the United Arab Emirates (described in the certification Transmittal No. 19–37, sent to the Speaker of the House of Representatives and the chairman of the Committee on Foreign Relations of the Senate pursuant to section 36(b)(1) of the Arms Export Control Act (22 U.S.C. 2776(b)(1)) on May 6, 2019), is hereby prohibited:
 (1)The proposed sale of up to four hundred fifty-two (452) Patriot Advanced Capability 3 (PAC–3) Missiles Segment Enhanced (MSE) (Transmittal Numbered 19–37).
 (2)The proposed sale of tools and test equipment, support equipment, publications and technical documentation, personnel training and training equipment, spare and repair parts, facility design, U.S. Government and contractor technical, engineering, and logistics support services, and other related elements of logistics, sustainment and program support (Transmittal Numbered 19–37).